Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2020 and 12/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8,10-18 and 20-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by R1-1611255 “ HARQ scheme for polar codes”.

Regarding claim 11, R1-1611255 discloses a method for wireless communication, comprising:
 determining a first set of parity check bits based at least in part on an  information bit vector (Parity-check(PC)-Frozen sub-channel set and Information sub-channel set; §.2.2., Fig.5);
 	generating a first set of encoded bits by mapping the information bit vector to a first set of polarized bit channels of a first polar code according to a first bit index set and mapping the first set of parity check bits to other bit channels of the first set of polarized bit channels (during the 1st transmission, an IR-HARQ Polar encoder determines the sets I1, F1, and PF1 for a mother code length of N1 given an information bit length of K and a code block length of M1 with the PC-Polar construction and rate matching; §.2.2., Fig.5);
 	transmitting the first set of encoded bits to a device over a wireless channel (1st transmission; §.2.2., Fig.5);
 receiving, from the device, an indication that a first decoding operation performed on the first set of encoded bits was unsuccessful (If this transmission fails, the mother code length is extended. Note that 2nd transmission is due to HARQ-NACK from receiver in response to the 1st transmission; §.2.2, Fig.5);
 determining a second set of parity check bits based at least in part on at least one bit of the information bit vector (Fig. 5, 2nd transmission. If this transmission fails, the mother code length is extended from N1 to N2: it determines the sets I2, F2, and PF2 for a mother code length of N2 given an information bit length of K and a code block length of M2 with the same PC-Polar construction and rate matching. Because constructions for both transmissions rely on the same order sequence in a nested way, most entries in the sets I2 and PF2 on the second half of the N2-sized sub-channel block overlap with those in I1, and PF1 of the N1-sized sub-channel block (S1); §.2.2, Fig.5);
 generating a second set of encoded bits by mapping the second set of parity check bits to bit channels of a second set of polarized bit channels of a second polar code; wherein the second polar code is a superset of the first polar code (section under header “2nd transmission”; §.2.2, Fig.5);
 transmitting the second set of encoded bits to the device over the wireless channel (Fig. 5, 2nd TX; §.2.2, Fig.5); and
communicating with the device based at least in part on a result of a second decoding operation performed on the first set of encoded bits and the second set of encoded bits (Fig. 5, 3nd TX and 4nd TX; §.2.2, Fig.5).

Regarding claim 12, R1-1611255 discloses wherein the second set of encoded bits is generated by mapping a repetition of the at least one bit of the information bit vector to the second set of polarized bit channels of the second polar code according to a second bit index set and mapping the second set of parity check bits to other bit channels of the second set of polarized bit channels (section under header “2nd transmission”; §.2.2, Fig.5).

Regarding claim 13, R1-1611255 discloses wherein the communicating with the device comprises receiving, from the device, a second indication that the second decoding operation was successful (IR-HARQ scheme is based on the polarization theory that polarization is enhanced when the code length is increased. Because a 2m-bit mother codeword is a subset of 2m+x mother codeword, i.e., the last 2m codeword bits of a 2m+x codeword is itself a smaller polar mother code word,  a polar decoder is able to recursively combine several short code words (2m bits) into a longer one (2m+x bits) at the input LLR stage. illustrates the case with 4 transmissions. In each re-transmission, the encoder generates a longer codeword with incremental redundancy codeword via encoding partial information bits with further step of polarization, and only transmits the incremental redundancy part. At the decoder side, the received LLRs of all transmissions are combined and decoded as a long codeword; §.2.2
Note that Ack and Nack are parts of the HARQ process.).

Regarding claim 14, R1-1611255 discloses wherein the communicating with the device comprises receiving, from the device, a second indication that the second decoding operation was unsuccessful (IR-HARQ scheme is based on the polarization theory that polarization is enhanced when the code length is increased. Because a 2m-bit mother codeword is a subset of 2m+x mother codeword, i.e., the last 2m codeword bits of a 2m+x codeword is itself a smaller polar mother code word,  a polar decoder is able to recursively combine several short code words (2m bits) into a longer one (2m+x bits) at the input LLR stage. illustrates the case with 4 transmissions. In each re-transmission, the encoder generates a longer codeword with incremental redundancy codeword via encoding partial information bits with further step of polarization, and only transmits the incremental redundancy part. At the decoder side, the received LLRs of all transmissions are combined and decoded as a long codeword; §.2.2
Note that Ack and Nack are parts of the HARQ process.).

Regarding claim 15, R1-1611255 discloses determining a number of bits for the second set of parity check bits based at least in part on one or more of a number of bits in the information bit vector, a number of bit channels in the first set of polarized bit channels, a number of bits of the at least one bit of the information bit vector, or a number of bits of the first set of parity check bits (section under header “4th transmission”; Note that in the IR-HARQ encoder, the information bits in PFC are sequentially copied to the sub-channels indicated by Iredundancy. At the decoder, the sub-channels indicated by the PFC will contain one-to-one parity-check bits associated to the information bits (meaning each parity-check bit in PFC is a one-to-one check for the information bit) in Iredundancy,.
Furthermore, the size of the information sub-channels It+1 remains the same, the size of the parity-check sub-channels increases, and the mother code length is doubled from the t-th transmission to (t+1)-th transmissions (except for the 4th transmission where the mother code length remains unchanged). All of them contribute to enhancing the polarization. The decoder combines the channel LLRs of all transmissions as the channel LLRs of a longer codeword to decode them; §.2.2 and Fig. 5).

Regarding claim 16, R1-1611255 discloses determining the other bit channels of the second set of polarized bit channels for the second set of parity check bits based at least in part on one or more of a number of bits in the information bit vector, a number of bit channels in the first set of polarized bit channels, a number of bits of the at least one bit of the information bit vector, or bit channel reliability information for the first and second sets of polarized bit channels (section under header “4th transmission”; the size of the information sub-channels It+1 remains the same, the size of the parity-check sub-channels increases, and the mother code length is doubled from the t-th transmission to (t+1)-th transmissions (except for the 4th transmission where the mother code length remains unchanged). All of them contribute to enhancing the polarization. The decoder combines the channel LLRs of all transmissions as the channel LLRs of a longer codeword to decode them; §.2.2 and Fig. 5).

Regarding claim 17, R1-1611255 discloses wherein the second set of parity check bits comprises a plurality of parity check bits comprising parity check information for a subset of the at least one bit of the information bit vector (section under header “4th transmission”; in the IR-HARQ encoder, the information bits in PFC are sequentially copied to the sub-channels indicated by Iredundancy. At the decoder, the sub-channels indicated by the PFC will contain one-to-one parity-check bits associated to the information bits (meaning each parity-check bit in PFC is a one-to-one check for the information bit) in Iredundancy; §.2.2).

Regarding claim 18, R1-1611255 discloses calculating a same bit value corresponding to each of the plurality of parity check bits (During the 1st transmission, an IF-HARQ Polar encoder determines information sub-channel set I1, the frozen sub-channel set F1, and the parity-check (PC)-frozen sub-channel set PF1 for a mother code length N given an information bit length of K1 and a code block length of M, with the PC-Polar construction and rate matching. If this transmission fails, the encoder will re-transmit K2 information bits that were on the most unreliable K2 sub-channels in the 1st transmission. During the 2nd transmission, the sets I2, F2, and PF2 are determined for a mother code length N with the information bit length of K2 and code block length of M following the same PC-Polar construction and rate matching; §.2.1).

Regarding claim 20, R1-1611255 discloses mapping at least one parity check bit of the second set of parity check bits comprising parity check information for a subset of the at least one bit of the information bit vector to a bit channel of the second set of polarized bit channels that is located prior to at least one bit channel corresponding to the subset of the at least one bit of the information bit vector (extended redundancy parts have much lower code rates than the 1st transmitted block and are always placed prior to the extended redundancy part of the previous transmission. In this way the decoder can skip a large number of the frozen bits from the header and start to decode from the middle of the combined codeword reducing complexity and latency. Moreover, the code rate becomes lower and lower with more re-transmissions, meaning that there is an increasing number of frozen bits to skip when decoding subsequent re-transmissions; §.2.2).

Regarding claim 21, R1-1611255 discloses performing rate matching on one or both of the first set of encoded bits or the second set of encoded bits, wherein one or both of the transmitting the first set of encoded bits or the transmitting the second set of encoded bits is based at least in part on the rate matching (during the 1st transmission, an IR-HARQ Polar encoder determines the sets I1, F1, and PF1 for a mother code length of N1 given an information bit length of K and a code block length of M1 with the PC-Polar construction and rate matching. If this transmission fails, the mother code length is extended from N1 to N2: it determines the sets I2, F2, and PF2 for a mother code length of N2 given an information bit length of K and a code block length of M2 with the same PC-Polar construction and rate matching; §.2.2).

Regarding claim 1, the claim is interpreted and rejected for the reasons cited in claim 11.

Regarding claim 2, R1-1611255 discloses determining that the information bit vector is successfully decoded based at least in part on the second representation of the information bit vector and the second set of parity check bits, wherein the communicating with the device comprises transmitting a second indication to the device that the second decoding operation was successful (IR-HARQ scheme is based on the polarization theory that polarization is enhanced when the code length is increased. Because a 2m-bit mother codeword is a subset of 2m+x mother codeword, i.e., the last 2m codeword bits of a 2m+x codeword is itself a smaller polar mother code word,  a polar decoder is able to recursively combine several short code words (2m bits) into a longer one (2m+x bits) at the input LLR stage. illustrates the case with 4 transmissions. In each re-transmission, the encoder generates a longer codeword with incremental redundancy codeword via encoding partial information bits with further step of polarization, and only transmits the incremental redundancy part. At the decoder side, the received LLRs of all transmissions are combined and decoded as a long codeword; §.2.2
Note that Ack and Nack are parts of the HARQ process.).

Regarding claim 3, R1-1611255 discloses determining that the second decoding operation was unsuccessful based at least in part on the second representation of the information bit vector and the second set of parity check bits, wherein the communicating with the device comprises transmitting a second indication to the device that the second decoding operation was unsuccessful (If this transmission fails, the mother code length is extended. Note that 2nd transmission is due to HARQ-NACK from receiver in response to the 1st transmission; §.2.2, Fig.5.
IR-HARQ scheme is based on the polarization theory that polarization is enhanced when the code length is increased. Because a 2m-bit mother codeword is a subset of 2m+x mother codeword, i.e., the last 2m codeword bits of a 2m+x codeword is itself a smaller polar mother code word,  a polar decoder is able to recursively combine several short code words (2m bits) into a longer one (2m+x bits) at the input LLR stage. illustrates the case with 4 transmissions. In each re-transmission, the encoder generates a longer codeword with incremental redundancy codeword via encoding partial information bits with further step of polarization, and only transmits the incremental redundancy part. At the decoder side, the received LLRs of all transmissions are combined and decoded as a long codeword; §.2.2
Note that Ack and Nack are parts of the HARQ process).

Regarding claim 4, R1-1611255 discloses the second representation of the information bit vector comprises a repetition of at least one bit of the information bit vector to a second bit index set of the second set of polarized bit channels; and the second set of parity check bits comprises parity check information for the at least one repeated bit of the information bit vector (section under header “2nd transmission”; §.2.2, Fig.5).

Regarding claim 5, R1-1611255 discloses determining a number of bits for the second set of parity check bits based at least in part on one or more of a number of bits in the information bit vector, a number of bit channels in the first set of polarized bit channels, a number of bits of the at least one repeated bit of the information bit vector, or a number of bits of the first set of parity check bits (section under header “4th transmission”; Note that in the IR-HARQ encoder, the information bits in PFC are sequentially copied to the sub-channels indicated by Iredundancy. At the decoder, the sub-channels indicated by the PFC will contain one-to-one parity-check bits associated to the information bits (meaning each parity-check bit in PFC is a one-to-one check for the information bit) in Iredundancy,.
Furthermore, the size of the information sub-channels It+1 remains the same, the size of the parity-check sub-channels increases, and the mother code length is doubled from the t-th transmission to (t+1)-th transmissions (except for the 4th transmission where the mother code length remains unchanged). All of them contribute to enhancing the polarization. The decoder combines the channel LLRs of all transmissions as the channel LLRs of a longer codeword to decode them; §.2.2 and Fig. 5).

Regarding claim 6, R1-1611255 discloses determining the bit channels for the second set of parity check bits based at least in part on one or more of a number of bits in the information bit vector, a number of bit channels in the first set of polarized bit channels, a number of bits of the at least one repeated bit of the information bit vector, or bit channel reliability information for the first and second sets of polarized bit channels (section under header “4th transmission”; the size of the information sub-channels It+1 remains the same, the size of the parity-check sub-channels increases, and the mother code length is doubled from the t-th transmission to (t+1)-th transmissions (except for the 4th transmission where the mother code length remains unchanged). All of them contribute to enhancing the polarization. The decoder combines the channel LLRs of all transmissions as the channel LLRs of a longer codeword to decode them; §.2.2 and Fig. 5).

Regarding claim 7, R1-1611255 discloses wherein the second set of parity check bits comprises a plurality of parity check bits comprising parity check information for a subset of the at least one repeated bit of the information bit vector (section under header “2nd transmission”; §.2.2, Fig.5).

Regarding claim 8, R1-1611255 discloses wherein calculated values corresponding to each of the plurality of parity check bits comprise a same bit value (During the 1st transmission, an IF-HARQ Polar encoder determines information sub-channel set I1, the frozen sub-channel set F1, and the parity-check (PC)-frozen sub-channel set PF1 for a mother code length N given an information bit length of K1 and a code block length of M, with the PC-Polar construction and rate matching. If this transmission fails, the encoder will re-transmit K2 information bits that were on the most unreliable K2 sub-channels in the 1st transmission. During the 2nd transmission, the sets I2, F2, and PF2 are determined for a mother code length N with the information bit length of K2 and code block length of M following the same PC-Polar construction and rate matching; §.2.1).

Regarding claim 10, R1-1611255 discloses wherein at least one parity check bit of the second set of parity check bits comprising parity check information for a subset of the at least one repeated bit of the information bit vector is mapped to a bit channel of the second set of polarized bit channels that is located prior to at least one bit channel corresponding to the subset of the at least one repeated bit of the information bit vector (extended redundancy parts have much lower code rates than the 1st transmitted block and are always placed prior to the extended redundancy part of the previous transmission. In this way the decoder can skip a large number of the frozen bits from the header and start to decode from the middle of the combined codeword reducing complexity and latency. Moreover, the code rate becomes lower and lower with more re-transmissions, meaning that there is an increasing number of frozen bits to skip when decoding subsequent re-transmissions; §.2.2).

Regarding claim 22, the claim is interpreted and rejected for the reasons cited in claim 1.
Regarding claim 23, the claim is interpreted and rejected for the reasons cited in claim 2.
Regarding claim 24, the claim is interpreted and rejected for the reasons cited in claim 3.
Regarding claim 25, the claim is interpreted and rejected for the reasons cited in claim 4.
Regarding claim 26, the claim is interpreted and rejected for the reasons cited in claim 5.
Regarding claim 27, the claim is interpreted and rejected for the reasons cited in claim 11.
Regarding claim 28, the claim is interpreted and rejected for the reasons cited in claim 12.
Regarding claim 29, the claim is interpreted and rejected for the reasons cited in claim 15.
Regarding claim 30, the claim is interpreted and rejected for the reasons cited in claim 16.

Allowable Subject Matter
Claims 9 and 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 9, if rewritten in independent form including all of the limitations of the base claim and any intervening claims, would comprise a combination of elements which is not taught by the prior art of record. The same reasoning applies to dependent claim 19 mutatis mutandis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (US 20200059253), “POLAR CODE RATE MATCHING METHOD AND APPARATUS.”
Hui et al. (US 11031955), “Incremental Redundancy And Variations For Polar Codes.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OUSSAMA ROUDANI whose telephone number is (571)272-4727. The examiner can normally be reached 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on (571) 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OUSSAMA ROUDANI/           Primary Examiner, Art Unit 2413